Citation Nr: 1133312	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of fracture in the left wrist with arthritis (also known as left wrist disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from the June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

It appears the Veteran was scheduled for a personal hearing at the Indianapolis RO on May 1, 2006.  In an August 2006 statement, the Veteran wrote that he provided testimony at the May 2006 hearing regarding his claim, and was subsequently informed that the tape recorder failed to work during the hearing.  He further indicated that he had been offered the opportunity to testify at another hearing, but waived this right.  See 38 C.F.R. §20.717 (2010).  

In June 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board instructed the RO to obtain a clarifying medical opinion as to the nature and etiology of any left wrist disorder that may be present.  Unfortunately, the additional medical opinion obtained pursuant to the Board's June 2010 remand is inadequate, and thus a remand of the Veteran's claim is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the delay caused by this remand but finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.

Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he had a pre-existing left wrist disorder prior to his entrance into the military that increased in severity during his years of active service.  Turning to the pre-service records, the September 1965 worker's compensation form indicates that the Veteran injured his left arm, wrist and hand in a work related accident in August 1964.  In a March 1965 letter, the Veteran's physician diagnosed him with nonunion of a carpal scaphoid of the left wrist and stated that a bone graft operation was being considered for treatment of this injury.  

In the October 1965 examination conducted pursuant to the Veteran's induction into the military, the Veteran marked that he had arthritis as well as a bone, joint or other deformity in his medical history report.  In the Physician's summary and elaboration, it was noted that the Veteran had fractured his left wrist and underwent surgery for this injury in April 1965.  However, the clinical evaluation of his upper extremities was shown to be normal, and based on his medical examination, the Veteran was found qualified for military service.  

Clinical records dated from March 1966 through May 1966 reflect that the Veteran was seen in sick call due to continual pain in his wrist which began to flare up again in March.  A May 1966 consultation report indicates that the Veteran was diagnosed with moderate arthritis in the left wrist joint.  The Veteran presented at sick call a few weeks later in May 1966 with complaints of increased pain in his left wrist after falling on his outstretched hand.  During that same month, a report was issued by the Veteran's Commanding General recommending that the Veteran's military occupational specialty be changed to another specialty due to his wrist condition.  In a July 1966 Medical Board Proceeding form, the Board recommended that the Veteran be separated from military service due to his left wrist disorder which was noted to have existed prior to service and which had not been aggravated by his active service.  The Veteran's DD form 214 indicates the he was separated from service in September 1966 as a result of his physical disability.  

The Veteran was afforded a VA medical examination in May 2006 during which he presented with complaints of lack of motion and joint pain in his left wrist - especially during weather climate changes.  The examiner reviewed the Veteran's claims file and conducted a physical examination of his left wrist.  Based on his assessment of the Veteran, the examiner diagnosed him with "chronic left wrist degenerative joint disease secondary to a nonunion of a scaphoid fracture approximately [forty] years ago" and held that "it is without question that this patient's problems began during his time in the military service."  However, in the following paragraph the examiner concluded that it is less likely as not that the Veteran's current disorder was caused by or a result of any additional injury received during his military service.  He explained that the damage to the Veteran's wrist began with the initial injury before his military service and that "damage incurred during military service has had very little, in any, effect on the [Veteran's] sequela at this injury."  According to the examiner, " this was a bad injury with expectant bad results. . . ."  

Due to the VA examiner's contradictory statements as to whether the Veteran's condition worsened as a result of service, the Board did not find the May 2006 VA medical opinion to be adequate and remanded the Veteran's claim in June 2010 for another medical opinion.  Specifically, the Board instructed the examiner to discuss whether the Veteran's pre-existing left wrist disorder worsened in severity during his active service, and if so, whether the increase represented a permanent worsening or aggravation of the disease beyond its natural progression.  

Pursuant to the June 2010 Board remand, another VA medical opinion was obtained in June 2010.  In this opinion, the VA examiner determined that "[i]t is less than 50% likely" that the Veteran's left wrist condition worsened as a result of his military service.  The examiner went on to state that the Veteran fractured his wrist prior to his military service and this fracture healed poorly.  According to the examiner, "[t]his wrist fracture and subsequent poor healing are the likely causes of [the Veteran's] wrist condition, not his military service."  However, the examiner failed to explain whether the "poor healing of the fracture" occurred prior to and separate from the commencement of the Veteran's military service, or if the healing process of the wrist fracture also took place during the Veteran's military service.  Indeed, the Veteran injured his wrist in August 1964, and underwent his enlistment examination in October 1965, a little over a year afterwards.  It is possible that the healing process may have still been continuing during the Veteran's active service.  In addition, the examiner did not discuss whether the Veteran's military responsibilities as a fire crewman contributed in any way to how the wrist fracture may have healed, or if the poor healing of the wrist fracture led to the development of his arthritis.  The service treatment records show that the Veteran began seeking regular treatment for his left wrist condition in March 1966, six months after the October 1965 enlistment examination revealed a normal clinical evaluation of the upper extremities.  These records also reflect that he developed arthritis in his left wrist several months later while in service - as shown by the May 1966 X-ray findings, and that he fell on his outstretched left wrist in May 1966 thereby further exacerbating his wrist pain.  In arriving at his conclusion, the examiner did not provide the medical reasoning as to why these factors are not significant enough to demonstrate a permanent increase in severity of the Veteran's left wrist condition.  

Indeed, the examiner does not appear to cite to any records reviewed or relied upon in making his ultimate determination that it is less than 50 percent likely that the Veteran's left wrist condition worsened as a result of his military service.  In addition, the examiner failed to provide an adequate rationale upon which his opinion was based.  While he mentions the Veteran's medical history, he does not elaborate as to how this history helped him arrive at the determination that the Veteran's left wrist condition was not aggravated due to his service.  A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the June 2010 examiner's opinion to be adequate as the examiner did not follow all the June 2010 remand directives and did not provide a thorough rationale for the determination reached.  As it remains unclear whether the Veteran's left wrist disorder worsened during his service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to the June 2010 VA examiner, or if he is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of any left wrist disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, to include sick call records dated from March 1966 to May 1966, and the May 1966 radiographic findings.  The examiner should also review the May 2006 and June 2010 examination reports.  The examiner should then provide an opinion with regard to each question listed below.  

a. Did the Veteran's pre-existing left wrist disorder undergo a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition? 

b. Did the Veteran experience "poor healing" of his wrist fracture subsequent to the August 1964 injury?

i. If so, did the healing process of the wrist occur prior to and separate from the Veteran's period of service, or was it also taking place during the Veteran's military service? 

ii. Did the healing process of the wrist fracture lead to the development of the Veteran's left wrist arthritis?

iii. Did the Veteran's military responsibilities in service contribute in any way to the healing process of his wrist fracture?  

If the examiner is unable to answer these questions without resorting to speculation, then he or she should provide an explanation as to how he or she arrived at that conclusion.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. When the development requested has been completed, readjudicate the issue of entitlement to service connection for residuals of fracture in the left wrist.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of this case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


